IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43703

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 617
                                               )
       Plaintiff-Respondent,                   )   Filed: July 28, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
QUENTIN C. PADILLA,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and aggregate unified sentence of twenty-five years, with
       a minimum period of confinement of seven years, for two counts of aggravated
       assault on certain law enforcement personnel, one count of possession of
       methamphetamine, one count of felony eluding a police officer, and one count of
       unlawful possession of a firearm, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Andrea W.
       Reynolds, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Quentin C. Padilla pled guilty to two counts of aggravated assault on certain law
enforcement personnel, Idaho Code § 18-915(1), 18-905; one count of possession of
methamphetamine, I.C. § 37-2732(c); one count of felony eluding a police officer, I.C. § 49-
1404(2)(a); and one count of unlawful possession of a firearm, I.C. § 18-3316. In exchange for
the guilty plea, additional charges were dismissed. The district court imposed consecutive
sentences of five years, with two years determinate, for each count of aggravated assault on

                                               1
certain law enforcement personnel; five years indeterminate for possession of methamphetamine;
five years, with three years determinate, for felony eluding a police officer; and five years
indeterminate for unlawful possession of a firearm, resulting in an aggregate unified sentence of
twenty-five years, with a minimum period of confinement of seven years. Padilla appeals,
contending that his aggregate sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Padilla’s judgment of conviction and aggregate sentence are affirmed.




                                                   2